—Appeal by the defendant from (1) a judgment of the Supreme Court, Westchester County (West, J.), rendered May 26, 1999, and (2) an amended judgment of the same court rendered January 12, 2000, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal from the judgment is dismissed as the judgment was superseded by the amended judgment; and it is further,
*545Ordered that the amended judgment is affirmed.
The defendant’s plea was knowingly, voluntarily, and intelligently made (see, People v Harris, 61 NY2d 9, 17; People v Brown, 279 AD2d 634). The Supreme Court providently exercised its discretion in denying the defendant’s motion to withdraw his plea without conducting a hearing or assigning new counsel (see, People v Caple, 279 AD2d 635, lv denied 96 NY2d 798; People v Rodriguez, 270 AD2d 434; People v Sosa, 258 AD2d 312; People v Smith, 249 AD2d 426).
The defendant waived his right to challenge the denial of his suppression motion when he waived his right to appeal (see, People v Kemp, 94 NY2d 831; People v Ross, 276 AD2d 649; People v Brathwaite, 263 AD2d 89).
The defendant’s remaining contention is unpreserved for appellate review (see, CPL 470.05 [2]), and, in any event, without merit (see, People v Ward, 260 AD2d 585). Ritter, J. P., Florio, H. Miller and Crane, JJ., concur.